Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cartledge et al. (US 2013/0166017).
Regarding claim 1, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: a delivery catheter (11040; ¶[0022]; [0345]); an implant body (8900; Fig. 89-104) configured to be carried within said delivery catheter in a compressed state (¶[0022]), and to expand to an expanded configuration upon exiting said delivery catheter (¶[0287]); and a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116) associated with said delivery catheter and said implant body and actuatable to tilt said implant body (¶[0327], [0339], [0340], [0345]; Figures 89-93), wherein said tilt adjuster is coupled with said implant body at a location (at 720 via member 770) independent of adjustment mechanisms (740/748/734; Figuers 7-8) associated with said implant body to adjust the size or shape of said implant body.
Regarding claim 2, the system further comprises a plurality of connection arms (750, 770) coupled to said implant body and said tilt adjuster (¶[0327] [0352]; Figures 89-94). 
Regarding claim 3, actuation of said tilt adjuster causes said connector arms to move to tilt said implant body (¶[0345]). 
Regarding claim 4, movement of said tilt adjuster pulls and pushes said connector arms to cause said implant body to tilt (¶[0339], [0345]). 
Regarding claim 5, the implant body comprises a plurality of struts (112/114; ¶[0287]) and a plurality of apices, with adjacent struts coupled together at an apex (220 - Figures 2 and 4; or at/adjacent to the apex of members 710 - Figure 11). 
Regarding claim 6, adjacent struts are movable towards each other to move said implant body into the compressed state, and away from each other to expand said implant body into the expanded configuration (evident from Figures 2-11). 
Regarding claim 7, the system further comprises a plurality of anchors (1700; or e.g. 3600 - Figure 35 - for anchoring the struts to the remainder of the implant), each anchor extending from one of the plurality of apices (Figures 10 and 11; or Figure 35). 
Regarding claim 8, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: a delivery catheter (11040; ¶[0022]; [0345]); an implant body (8900; Fig. 89-104) configured to be carried within said delivery catheter in a compressed state (¶[0022]), and to expand to an expanded configuration upon exiting said delivery catheter (¶[0287]); and a plurality of connection arms (770/760) coupled to said implant body (Figure 89) spaced apart from adjustment mechanisms (740/748/734; Figuers 7-8) associated with said implant body to expand said implant body. 
Regarding claim 9, the implant body comprises a plurality of struts (112/114), adjacent struts and a plurality of apices, adjacent struts being coupled together at an apex (220 - Figures 2 and 4; or at/adjacent to the apex of members 710 - Figure 11) and movable towards each other to compress said implant body into the compressed state, and away from each other to expand said implant body into the expanded configuration (evident from Figures 2-11). 
Regarding claim 10, each connection arm of said plurality of connection arms is coupled to said implant body adjacent an apex (220; Figures 7, 12 and 14). 
Regarding claim 11, the system further comprises a plurality of anchors (1700; or e.g. 3600 - Figure 35 - for anchoring the struts to the remainder of the implant), each anchor extending from one of the plurality of apices (Figures 10 and 11; or Figure 35)
Regarding claim 12, a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116) is coupled to said connector arms. 
Regarding claim 13, the implant body is connected to said delivery catheter by a plurality of receiver holes (formed by 220) formed in said implant body. 
Regarding claim 14, the implant body comprises a plurality of struts (112/114), said receiver holes being formed as part of said struts (Figure 7). 
Regarding claim 15, the receiver holes can be regarded as a secondary structure coupled to said implant body as evident from Figure 7. 
Regarding claim 16, the receiver holes can be implanted adjacent to a mitral valve annulus without penetrating the tissue thereof (Figure 70).
Regarding claim 17, the receiver holes mate with said plurality of connection arms (750/770/700 - Figure 7). 
Regarding claim 18, the plurality of connection arms have radial flexibility allowing said implant body to expand to various diameters (evident from Figures 1-11). 
Regarding claim 19, Cartledge et al. disclose a system for reshaping a mitral valve annulus surrounding a mitral valve (¶[0020];[0320]), said system comprising: an implant body (8900; Fig. 89-104) positioned at a distal end of said system; a plurality of connection arms (750/770) coupled to said implant body adjacent an end (720) of said implant body; and a tilt adjuster (10800 - Fig. 109; or subassembly 11600 - Fig. 116)  positioned at a proximal end of said system and coupled to said connection arms (¶[0352]) and said implant body (via the connection arms as is the case for Applicant’s tilt adjuster shown in Figure 7), and actuatable to tilt said implant body (¶[0327], [0339], [0340], [0345]; Figures 89-93). 
Regarding claim 20, movement of said tilt adjuster pulls and pushes said connector arms to cause said implant body to tilt (¶[0345]). 

Response to Arguments
Applicant's arguments filed September 20th 2022 have been fully considered but they are not persuasive.  Applicant has argued that the connection arms of Cartledge et al. are not connected to the implant body at a location separate from an adjustment mechanism as claimed.  It is respectfully asserted that only the drive screw (740) and possibly also the drive block (710) can be considered as the claimed adjustment mechanism.  The connection of member 770 to the proximal end (720) of the implant is separate from any specific structure directly involved with adjusting the size or shape of the implant.  Applicant’s arguments regarding the 35 U.S.C. 112(f) interpretation of “tilt adjuster” are persuasive and this interpretation has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771